Citation Nr: 1641644	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left testicular disorder.

2.  Entitlement to service connection for a left testicular disorder.

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.L.R.

ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from July 1967 to June 1969.

These matters are on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

In December 2011, the Veteran testified before a Decision Review Officer (DRO).  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a left testicular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in January 1972, the RO denied service connection for a left varicocele based on the determination that it existed prior to service.  A June 1972 rating decision confirmed and continued the prior denial; the Veteran did not appeal either decision within one year of being notified.

2.  The evidence received since the RO's June 1972 decision, which denied a claim for service connection for a left varicocele, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran's back disability was not manifest during service or for many years thereafter, and the most competent and credible evidence is against a finding that there is an etiological relationship between the Veteran's currently diagnosed back disability and his active service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's June 1972 decision, which denied a claim for service connection for left varicocele; the claim for service connection for a left varicocele is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A back disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a left testicular disorder in December 2010.

At the time of his last final denial, evidence of record included service treatment records and a VA examination.

Since the last final denial, evidence added to the record includes the Veteran's statements, testimony, and VA treatment records.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a left testicular disorder is reopened.


II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a back disability that is related to his service.

The service treatment records (STRs) include a November 1965 pre-induction examination, July 1967 induction examination, and an April 1969 separation examination which all reflect normal clinical evaluations of the Veteran's spine.  An April 1969 report of medical history reflects that the Veteran denied any history of recurrent back pain.

Post service, a September 1970 VA general medical examination reflects the Veteran's complaint of back pain.  However, an examination of the back was negative and no back disability was diagnosed.

VA treatment records include a May 2008 report which indicates a complaint of chronic low back pain and diagnoses of intervertebral disk displacement and displacement of lumbar intervertebral disc without myelopathy.  An October 2008 report reflects a 3-month history of chronic back pain.  A July 2009 report indicates the Veteran was in a car accident in September 2008.  A February 2010 report indicates a complaint of low backaches after a car accident.  A January 2011 report indicates a diagnosis of lumbar osteoarthritis.

In December 2011, the Veteran testified that during service in Germany he was in a truck which hit a hole and caused him to fall on the railings of the truck, thereby injuring his back.  He testified that he received private treatment for his back post service, but did not remember when he began receiving treatment.  

The Board finds that the claim must be denied.  As shown more fully below, the most competent and credible evidence is against a finding that any current back disorder is related to service.  The records do not reflect a diagnosed back disability until May 2008.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board is also impressed by the fact that at the time of his treatment, the Veteran did not describe his back pain as beginning in military service.  In fact, medical records from October 2008, reveal that the Veteran related only a 3-month history of back pain.

In this case, with the exception of the complaint of back pain on September 1970 VA examination, the earliest post-service medical evidence of a back disability, is about 39 years after service.  This long period without problems weighs against the claims.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence that links any current back disorder to the Veteran's active military service.

The Board has taken into consideration the contention that the Veteran's claimed back disability is related to his service, with great care.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed back disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim is denied.


Duties to Notify and Assist

In this case, the Board reopened the claim of entitlement to service connection for a left testicular disorder which constitutes a complete grant of the benefits sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claim for service connection for a back disability, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have   been obtained.  The Board acknowledges that in December 2011 the Veteran testified that he received private treatment for a back disability post service, but could not recall when he received that treatment.  More importantly, however, in May 2012 he informed the RO that he had no additional evidence to submit in support of his claim and requested that the claim be adjudicated with the evidence of record.  On this basis, the Board finds that remanding this claim to the RO to attempt to obtain additional private treatment records would serve no useful purpose and would unnecessarily delay the adjudication of this claim. 

The Board notes that a VA medical examination and opinion was not obtained in this case to address the etiology of the Veteran's claimed back disability.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence that a currently diagnosed back disability is related to his service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Even accepting as true his December 2011 statement that a truck he was in during service hit a hole and caused him to fall on the railings of the truck, and that he sustained back injury, it is also true that he underwent post service VA examination for back complaints in September 1970, at which time an examination of the back was negative and no back disability was diagnosed.  Thus, the most contemporaneous evidence does not reflect that any injury as currently related by the Veteran lasted longer than a short period of time after service.  Although the Veteran believes that his currently diagnosed back disability should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.
Although the Veteran believes that he has a back disability which should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim, indicating a problem that began many years after service.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



ORDER

New and material evidence to reopen a claim of entitlement to service connection for a left testicular disorder has been received, to this extent, the appeal is granted.

Service connection for a back disability is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a left testicular disorder so he is afforded every possible consideration.

The Veteran contends that he has a left testicular disorder that is related to his service.

The Veteran's July 1967 induction examination and April 1969 noted a left varicocele.  On November 1970 VA medical examination, left varicocele was diagnosed.

Post service, a March 2009 report indicates a minimal hydrocele on the right with some discomfort at palpation on the left side.  Another March 2009 report indicates a complaint of testicular pain.  A June 2009 report indicates a finding of an enlarged prostate gland.
 
Therefore, a remand is required to schedule a VA examination to determine the nature and etiology of any currently diagnosed left testicular disorder.

Additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's left testicular disorder, dated from March 2011 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule an appropriate VA examination to determine the nature and etiology of any left testicular disorder.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a)  Diagnose any left testicular disorder. 

b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left testicular disorder, noted at entrance into active service, was aggravated during service, i.e., permanently worsened beyond its natural progression during service.  

c)  If the answer to the previous question is that there was no such aggravation, state whether it is at least as likely as not that a non-preexisting left testicular had its onset during active service.

A complete rationale should be given for all opinions and conclusions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and as an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


